Citation Nr: 18100044
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-05 401
DATE:	
 
ORDER
Entitlement to service connection for a right knee disability is denied.  
FINDING OF FACT
The probative, competent evidence is against a finding that the Veterans right knee strain is related to active duty service.  
CONCLUSION OF LAW
The criteria for entitlement to service connection for a right knee disability have not been satisfied.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran has active duty service in the United States Army from July 1977 to October 1980.  He was awarded a Parachutist Badge, among other commendations.  
The Board previously remanded this issue in October 2016.  

The Veterans representative indicated in the February 2018 brief that the November 2016 VA examination was inadequate because it did not constitute a thorough review of the record, as the VA examiner did not mention the Veterans right knee strain in service.  The representative also contended that the VA examiner did not consider that the Veteran earned a Parachutist Badge and that as a result he would have been exposed to rigorous physical training.  However, the Board notes that the VA examiners opinion is based on a physical examination of the Veteran and contains sound rationale that is adequate for rating purposes.  Specifically, as noted in greater detail below, the Board finds the VA examiner did reference the in-service injury, but there was a typographical error in the date.  
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Right knee strain
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
VA has established certain rules and presumptions for chronic diseases, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d. 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
The Veteran asserts that his right knee disability is related to an injury in service.  Specifically, he contends that he injured his right knee in a skiing accident in 1978, which caused a sudden onset of right knee and leg shaking which interfered with his ability to walk or stand.  
As it pertains to an in-service event or injury, the Board notes that the Veteran did seek treatment for right knee pain in October 1978, and he was diagnosed with a strain of the lateral collateral ligament of the right knee.  He was given medication and was advised not to do any running, jumping, skiing, or walking for the five days following.  Nonetheless, the Veterans physical examination at separation from service in July 1980 was normal, and there was no indication of a right knee disability or other musculoskeletal impairment, which suggests that the knee injury was an isolated event.  
The first time the Veteran sought treatment for a knee disability following service was in 2010, 30 years after separation.  As there is no competent evidence of arthritis in service or within one year following discharge from service, competent evidence linking a current condition with service is required to establish service connection.  
In this case, the sum of the evidence is negative to the Veterans claim.  In March 2010 the Veteran first underwent VA examination in connection with his claim, and at the time he reported that he injured his right knee by falling in the snow and having a towed sled run over his right knee.  He indicated that he had a numb spot in the lateral aspect of the knee and that this caused decreased walking speed.  During the physical examination the Veteran had an antalgic gait but there was no evidence of instability or a reduced range of motion.  The VA examiner indicated in the diagnosis section that there was no significant disorder of the right knee found on the examination.  The VA examiner opined that the Veterans right knee disorder was not caused by or a result of an injury while in service.  In making this determination the VA examiner noted that there was no knee disorder found on the examination, and that therefore there could be no question of any service connection for a disorder not present.  
In November 2016 the Veteran again underwent VA examination in connection with his claim, pursuant to the Boards October 2016 remand directive.  At the time he was diagnosed with a right knee injury, and he reported that he had numbness in the lower leg with shaking that would take 30 minutes to resolve.  He indicated that this occurred twice per week.  During the physical examination the Veteran had a normal range of motion in the right knee with full strength and normal stability.  The VA examiner indicated that there was no significant orthopedic disorder of the right knee present, and that the symptoms related by the patient did not appear to be related to any leg or knee injury while in service.  The VA examiner concluded that the Veterans right knee disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  In making this determination the VA examiner noted that the service treatment records revealed a single evaluation for a knee injury while skiing in 1974 which was diagnosed as a medial collateral ligament sprain, and that no further follow-up or other knee evaluation was present in the service treatment records.  
In viewing the totality of the evidence, the Board finds that there is a lack of nexus between the Veterans current disability and active duty service.  In making this finding the Board assigns great weight to the VA opinions, when viewed together.  The Board notes that the 2016 VA examination references an event in 1974, but this appears to be a typographical error as the same incident described in service was from 1978.  Moreover, if the Veteran had injured himself in 1974 this would have been prior to his service dates.  The Veteran has only asserted that he injured himself once.  The examiners opinion was based on the event occurring during service, which is accurate.  Additionally, the VA examiner reviewed the Veterans file and performed physical examinations of the Veteran, both of which had minimal objective findings.  The VA examiner pointed to the lack of evidence to support the conclusion that the Veteran does not have a chronic injury for service connection purposes.  Although the Board has considered that the Veteran was in Jump School and that he underwent strenuous training, the fact remains that the Veteran did not seek treatment for a knee disability for 30 years after separation from service.  There is no evidence of treatment for this disability outside of the VA examinations.  In addition, the VA examinations show few physical findings, which support the examiners findings of a lack of a chronic injury.  Overall, the evidence is insufficient to prove an ongoing disability for service connection purposes.
While the Veteran believes that his current knee disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a knee disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current knee disability is not competent evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veterans lay assertions.








(CONTINUED ON NEXT PAGE)
In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable and service connection must be denied.  38 U.S.C. § 1131, 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

